
	
		II
		112th CONGRESS
		1st Session
		S. 338
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2011
			Mrs. Feinstein (for
			 herself and Mr. Nelson of Florida)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To prohibit royalty incentives for deepwater drilling,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Deepwater Drilling Royalty Relief
			 Prohibition Act.
		2.Prohibition on
			 royalty incentives for deepwater drilling
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of the Interior shall not issue any oil or gas lease sale under the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) with royalty-based
			 incentives in any tract located in water depths of 400 meters or more on the
			 outer Continental Shelf.
			(b)Royalty relief
			 for deep water productionSection 345 of the Energy Policy Act of
			 2005 (42 U.S.C. 15905) is repealed.
			(c)Royalty
			 reliefSection 8(a)(3) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1337(a)(3)) is amended by adding at the end the following:
				
					(D)ProhibitionNotwithstanding
				sub­par­a­graphs (A) through (C) or any other provision of law, the Secretary
				shall not reduce or eliminate any royalty or net profit share for any lease or
				unit located in water depths of 400 meters or more on the outer Continental
				Shelf.
					.
			(d)ApplicationThis
			 section and the amendments made by this section—
				(1)apply beginning
			 with the first lease sale held on or after the date of enactment of this Act
			 for which a final notice of sale has not been published as of that date;
			 and
				(2)do not apply to a
			 lease in effect on the date of enactment of this Act.
				
